Citation Nr: 0102555	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

By decision of the Board in April 1993, service connection 
for PTSD was granted.  In May 1996, the veteran filed a claim 
for an increased rating for PTSD.  This appeal arises from 
the December 1996 rating decision from the Roanoke, Virginia 
Regional Office (RO) that determined that the evaluation of 
the veteran's PTSD, currently 50 percent, was continued.  A 
Notice of Disagreement was filed in March 1997 and a 
Statement of the Case was issued in April 1997.  A 
substantive appeal was filed in July 1997 with a request for 
a hearing at the RO before a local hearing officer.  In July 
1997, the above-mentioned RO hearing was held. 

This case was remanded in July 1999 for further development.  
At that time, it was noted that there was no timely notice of 
disagreement to the RO's denial of individual unemployability 
benefits.  A review of the file indicates that a timely 
notice of disagreement to this issue was not filed subsequent 
to the Board's Remand.  As such, this issue is not before the 
Board for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In May 1996, the veteran requested an increased rating 
for PTSD.

3.  The veteran's PTSD has resulted in severe and no greater 
social and industrial impairment under the criteria in effect 
prior to November 7, 1996.

4.  The manifestations of the veteran's service connected 
PTSD do not result in symptoms such as gross impairment in 
thought processes, delusions or hallucinations, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relative, own occupation, 
or own name.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
PTSD under the criteria in effect prior to November 7, 1996 
have been met; the veteran does not meet the criteria for a 
100 percent rating under the old or revised regulations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (as in 
effect prior and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from April 1967 to April 1968.  His military 
occupational specialty was Sr Ord Supply Spec and Repair 
Parts Spec.  Awards and decorations received include National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal; and Marksman M-14 Rifle.

The veteran's service medical records include that on a 
service enlistment examination in August 1965, no history of 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any sort 
was reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

On a periodic examination in April 1966, a history of 
frequent trouble sleeping was reported.  No history of 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort was reported.  It was 
indicated that the veteran had slight insomnia, probably due 
to nervous tension.  It was not considered disabling.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.

On a separation examination in August 1968, a history of 
frequent trouble sleeping was reported.  No history of 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort was reported.  It was 
indicated that the veteran had insomnia that existed prior to 
service and there was no change in the problem.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.  

Received in May 1990 was an April 1990 decision from the 
Social Security Administration (SSA) granting the veteran's 
claim for Supplemental Security Income.  It was found that 
the veteran had been disabled since February 1989 due to 
anxiety related disorder associated with a severe PTSD.  

By decision of the Board in April 1993, service connection 
for PTSD was granted. 

VA treatment records from May 1995 to April 1996 include that 
in May 1995, the veteran reported that his depression 
continued and he had decreased mood, interest, concentration, 
and energy.  He had nightmares, was isolated, and had 
thoughts of worthlessness and thoughts of death.  The veteran 
reported that his PTSD was worse with increased flashbacks 
and anxiety.  It was strongly recommended that the veteran be 
admitted but he refused.  He was not suicidal, homicidal, or 
psychotic.  

In June 1995, the veteran reported increased anxiousness.  He 
reported that he had begun dating and so far all was going 
well.  The assessment included PTSD and major depression.  

In July 1995, the veteran reported considerable lethargy, 
increased depression, and increased fatigue.  He was not 
suicidal or homicidal.  The assessments included PTSD; major 
depression, chronic; and alcohol dependence in partial 
remission.

In August 1995, the veteran reported continued PTSD symptoms, 
including nightmares, intrusive thoughts, flashbacks, 
irritability, and foreshortened sense of future.  He noted 
that he had to be strong while his son visited so he believed 
he was doing better.  The assessment included PTSD, 
depression, and alcohol dependence.

In September 1995, the veteran reported increased depression 
and increased PTSD symptoms since his son left.  He had 
decreased sleep and mood.  He was anhedonic.  He had 
hopelessness, less energy, and less concentration.  He had 
increased isolation, numbing, startle response, and 
flashbacks.  He had increased alcohol consumption.  The 
veteran denied suicidal or homicidal ideation.  The 
assessments included major depression, PTSD, and alcohol 
dependence.

In October 1995, the veteran reported that he was doing 
better.  He had been accepted to the PTSD program after the 
new year and was excited about that.  He was not suicidal or 
homicidal.  The assessment included severe PTSD, major 
depression, and alcohol dependence, partial remission.

In November 1995, the veteran reported depression, isolation, 
anxiety, and irritability.  The assessments included PTSD and 
major depression.

A report from January 1996 includes that the veteran had 
multiple complaints to include increased anxiety, mood 
swings, irritability, anger, depressed mood, isolation, and 
flashbacks.  He reported that he was in bad shape due to 
PTSD.  The veteran was not suicidal or homicidal.  The 
assessments included PTSD, depression, and alcohol 
dependence.

A report from February with no year indicated that the 
veteran reported that he was doing poorly.  He reported 
increased flashbacks, nightmares, anxiety, mood swings, 
depressed mood, and crying spells.  He denied suicidal or 
homicidal ideation.  The assessments included PTSD, chronic, 
severe; major depression; and alcohol dependence, partial 
remission.  

A report from March with no year indicated that the veteran 
noted improvement with new medication.  He had decreased 
paranoia, flashbacks, nightmares, and anxiety.  His other 
PTSD symptoms remained severe including decreased sleep, 
irritability, numbing, and reduced sense of future, and 
isolation.  He was not suicidal or homicidal.  The 
assessments included severe PTSD, major depression, and 
alcohol dependence, in partial remission.

A VA hospital report from March 1996 shows that the veteran 
was hospitalized for two days.  The final diagnosis was 
history of post-traumatic stress disorder, severe.  Other 
diagnoses on Axis III were hypertension, chronic back ache, 
migraine headaches, chronic allergic rhinitis and increased 
WBC count.  During hospitalization, the veteran was evaluated 
and accepted into a PTSD program the following month.  He was 
not evaluated for his work status.

A VA hospital report from April 1996 includes that the 
veteran came to the program voluntarily with the chief 
complaints of flashbacks, social withdrawal, depression, 
hostility, increased anxiety, rage, lack of trust, low self 
esteem, and inability to cope with life.  He had a long 
history of heavy drinking and still was drinking 
occasionally.  It was noted that the veteran lived alone and 
had been disabled since 1979.  On mental status examination, 
the veteran was alert and oriented times three.  He was well 
kempt and cooperative.  His speech was coherent.  His affect 
was anxious, tense, constricted, and increased in intensity 
with dysphoric mood.  He did not have any active suicidal or 
homicidal thoughts.  He had no delusions or hallucinations.  
Cognitive functions were intact with mini mental status 
thirty out of thirty.  It was indicated that the veteran 
successfully completed the two week PTSD Treatment Program.  
Later in April 1996, during a random urine drug screening the 
veteran came back positive again for barbiturates.  As per 
Team policy, the veteran was discharged.  The diagnosis on 
Axis I was PTSD, chronic, severe.  Diagnoses on Axis III were 
hypertension, chronic backache, migraine headaches, 
leukocytosis, chronic allergic rhinitis, and Hepatitis B 
antibody carrier.  The GAF was 45.  His status was 
permanently disabled.  The reason for such disablement was 
not specified.

In May 1996, the veteran filed a claim for an increased 
rating for his service connected PTSD.

On a VA examination in October 1996, it was indicated that 
the veteran was currently living in a house that he owned and 
his 16 year old son lived with him.  He was unemployed and 
reportedly had not worked since 1979 which he attributed to 
his nervous problems.  The veteran's chief complaints were 
that his nerves were gone, that he had trouble focusing on 
anything, and that he felt isolated.  He reported difficulty 
going out of his house to grocery stores and other public 
places.  He stated that he did not sleep well.  He reported 
increased nervousness since he was in an inpatient PTSD 
program at a VA Medical Center.  He felt that the program 
"opened old wounds," and that he had been doing worse 
since.  He reported intrusive distressing thoughts and 
memories of Vietnam with reduced ability to control such 
thoughts and memories.  

He indicated that noise reminded him of Vietnam and would 
upset him.  He also reported exaggerated startle responses 
when exposed to unexpected loud noises.  He felt depressed 
periodically and when depressed, he might have crying spells, 
hopeless feelings, lack of energy, and reduced interests.  He 
denied suicidal ideation.  He stated that if it were not for 
his son being with him, he would contemplate suicide more.  
He would wake up a lot during the night and could not get 
back to sleep for about an hour.  However, he would nap some 
during the daytime.  He reported occasional nightmares but 
felt that they were upsetting him more than they used to.  He 
felt his appetite was poor but his weight had been remaining 
steady currently.  He was irritable and had violent thoughts 
periodically, but he denied homicidal ideation at the present 
time.  He had a history of violence in the past.  
Hallucinations and delusions were denied and he did not 
report any flashbacks currently.  He was generally suspicious 
and distrustful of others and also, at times, felt like 
somebody was out to kill him.  He said that he did not know 
who it would be or why they would want to kill him.  He was 
not abusing alcohol or using illegal drugs at the present 
time.  He presented himself as socially avoidant and 
withdrawn.  He was on medication.  

On examination, the veteran was adequately dressed and 
groomed, alert, oriented, cooperative, and responsive.  His 
mood was anxious and dysphoric.  He had sweaty hands and 
showed reduced smiling and laughing.  He displayed memory 
difficulties.  His eye contact was fair.  His speech was 
normal.  His affect was appropriate but restricted.  The 
psychomotor activity was within normal limits.  He did not 
appear to be psychotic.  His insight was fair.  His recent 
memory was moderately impaired and remote memory was intact 
and concentration was adequate.  His fund of general 
information, abstract thinking, and judgment were intact.  
The diagnoses included PTSD.

By rating action of December 1996, the evaluation of the 
veteran's service connected PTSD, currently evaluated at 50 
percent, was continued.  The current appeal to the Board 
arises from this action.

VA treatment records from November 1996 to April 1997 were 
included in the claims file and reveal that in November 1996, 
the veteran was seen and appeared to be doing poorly.  He 
reported marked exacerbation of his PTSD with decreased sleep 
and increased anxiety, irritability, nightmares, flashbacks, 
and avoidance.  The veteran was not suicidal or homicidal 
currently.  The assessments included PTSD, chronic and 
severe.  

In March 1997, the veteran was seen for routine follow up 
regarding PTSD.  He stated that he been doing fairly well 
until the four month interval between seeing his prior 
psychiatrist and the current appointment.  He had felt good 
during the previous weekend when he went camping with a 
friend.  He reported increased irritability, illogical and 
distressing dreams, increased social isolation, decreased 
interest, decreased libido, increased agitation, and 
decreased concentration.  He did not have any guilt and did 
have some feelings of worthlessness, but his self esteem was 
pretty good.  He did have passive suicidal ideation but no 
intent and no plan.  He did not have homicidal ideation.  
There were no psychotic features.  The impressions included 
PTSD with slight increase in symptoms due to loss of previous 
psychiatrist; major depressive disorder, mild to moderate, 
and recurrent; alcohol dependence; and dyssomnia, rule out 
secondary to alcohol.  

In April 1997, the veteran was seen for treatment for 
hypertension.  He reported that his PTSD was particularly 
troublesome during the current time of the year.  

At the RO hearing in July 1997, the veteran reported that the 
worst problem with his PTSD was isolation, and that he was 
unable to cope with people or relationships.  The veteran 
reported that he did not socialize.  He would only go out 
occasionally to the supermarket as it was a necessity for him 
and his son.  He would not go to a barbershop and had a 
neighbor who would cut his hair.  Typically he would go to 
sleep around three or four in the morning and would wake 
between eight and nine in the morning.  He would have coffee 
and listen to the radio and sit on the front porch or deck of 
his house and wait for nighttime.  He reported that he would 
have flashbacks of Vietnam at nighttime, probably five times 
a week.  If he were really tired his medication would help, 
and he would be able to sleep.  It was worse in the 
summertime.  He reported that he had constant nightmares.  He 
had a fear of sleep.  He reported that night was associated 
with memories of Vietnam and being under mortar attacks at 
night.  He reported that he had not worked since 1979 due to 
the problems with his nerves.  After being in the military he 
would have jobs, but had problems with flashbacks and PTSD 
and would quit and then find another job.  The veteran felt 
that he currently could not work full time due to problems 
with concentration and dealing with other people.  The 
veteran was on medications for PTSD, but felt that they did 
not help that much.  

On a VA examination in September 1997, the veteran reported 
that he was currently living alone in a house that he owned.  
He reported having been unemployed since September 1979 due 
to his nerves.  He appeared to have had difficulty in 
adapting to stressful circumstances including work settings.  
The veteran reported sleep difficulties and flashbacks.  He 
stated that he did not have the ability to cope with normal 
life anymore.  He felt nervous daily.  He did not report any 
panic attacks or obsessional rituals.  He told the examiner 
that not an hour would go by that he did not think about his 
war experiences in some way.  He commented that all he did 
currently was try to get the thoughts and memories off of his 
mind.  He continued to have exaggerated startle responses.  
He reported that he felt depressed all of the time and had 
suicidal thoughts almost daily.  He reported one past attempt 
to harm himself, when he was going to shoot himself in the 
head but the gun went off before he got it to his head and he 
almost shot himself in the foot.  The sound of the gun "woke 
him up" and he had made no further attempts to harm himself.  
He denied any current plans or intentions to harm himself.  

He insisted that he did not have any interests anymore.  He 
reported spending his time listening to the radio and sitting 
on his porch.  He did not do well in public and would stay 
away from people.  He reported that he was only getting a 
couple of hours of sleep a night.  He had nightmares about 
four nights a week, where for example, he dreamt that he was 
in Vietnam and would be told that he was going to be on 
perimeter duty that night and he would get upset.  His 
appetite was irregular, but there had been no significant 
weight changes.  He was irritable and had homicidal thoughts.  
He indicated that he was last violent towards someone about 
five years previously.  He did not appear to be a persistent 
danger to himself or others at the present time.  
Hallucinations and delusions were denied.  He was generally 
suspicious and distrustful of others and had a feeling at 
times that someone was trying to kill him.  He reported being 
hypervigilant.  He continued to have periodic flashback 
experiences.  He also had a history of alcoholism but he 
denied current abuse of alcohol.  He also denied having used 
illegal drugs since service.  He was socially avoidant and 
withdrawn most of the time.  He had one friend, although the 
veteran was unable to see him as he lived some distance away.  
The veteran was on medication and was not currently in 
counseling.  

On examination, the veteran's dress, grooming, and hygiene 
were adequate.  He was alert and fully oriented.  His 
behavior was appropriate and cooperative.  His mood was 
anxious, depressed, and irritable.  He appeared to be tense 
and restless overtly and showed only limited smiling and 
laughing.  His eye contact was limited.  His speech was 
unspontaneous but was clear, relevant, and logical.  His 
affect was appropriate but restricted.  His psychomotor 
activity was within normal limits.  No gross abnormalities of 
perception, thought process, or thought content were noted.  
He did not appear to be psychotic.  His insight was partial, 
memory was intact, and concentration was adequate.  Fund of 
general information, abstract thinking, and judgment were 
intact.  The diagnoses included PTSD and personality disorder 
not otherwise specified.  The GAF was 60.

VA treatment records from July 1997 to October 1997 were 
included in the claims file and include that in July 1997, 
the veteran reported that his PTSD had been worse of late and 
he was sleeping poorly.  

Additionally in July 1997, the veteran reported that he was 
still isolated, but he did get together with friends for a 
barbecue.  He still had nightmares and sleep disturbance 
secondary to nightmares, alcohol use, and poor sleep hygiene.  
He complained of chronic suicidal ideation but was able to 
make a no harm contract after much discussion.  His mood was 
presently "low" and his energy and concentration were 
decreased.  His appetite was good.  He did not have psychotic 
features and was not delusional or hallucinating.  The 
impression included PTSD with an increase in symptoms for the 
past several weeks; depressive disorder secondary to alcohol 
use; and dyssomnia, multifactorial.  

In August 1997, the veteran reported that he was not doing 
well since the rain and lush greenery reminded him of 
Vietnam.  He was having some increased perception 
difficulties and misinterpretations.  He had a hard time 
telling what was real.  He denied suicidal or homicidal 
ideation and did not have hallucinations or delusions.  He 
felt that he might want to check into the hospital for a 
"tune up".  On examination, he sounded fairly relaxed with 
logical and goal directed thought process.  He was alert and 
oriented times three.  He still complained of social 
isolation and decreased sleep second to nightmares, alcohol, 
and poor sleep hygiene.  The impressions included PTSD at 
baseline for the summertime; the veteran noted that he was 
better in the winter because it did not remind him of 
Vietnam; major depressive disorder secondary to alcohol; 
alcohol dependence; and dyssomnia, multifactorial and 
secondary to alcohol.

In September 1997, the veteran reported that he was doing 
better.  He went to the Vet Center and was in one-on-one 
counseling, which he did not want to do so he left.  He noted 
much improvement of paranoia with medication.  There were no 
hallucinations or delusions or suicidal or homicidal 
ideation.  He had nightmares, but fewer.  He still had social 
isolation.  The impression included PTSD, improved; major 
depressive disorder with improved mood; ongoing alcohol 
dependence; and interpersonal difficulties.  

In October 1997, the veteran presented with a great deal of 
hostility in a discussion regarding alcohol abuses verses 
anti-depressant treatments.

Vet Center treatment records from August 1985 to October 1996 
were included in the claims folder and include that the 
veteran was treated in group and individual counseling once 
during August 1985, once in June 1986, then from March 1988 
to November 1990, and again beginning in December 1995.  Of 
relevance, in December 1995, the veteran complained that his 
nerves had caused him not to eat, sleep, or control his 
anger.  He would jump at his friends, curse at people from 
his car, and dare anyone to get in his way walking on the 
street.  The assessment included that the veteran had anger 
because he was dysfunctional and could not communicate with 
people.  In February 1996, the veteran reported that he could 
not feel good anymore.  He stated that his medication kept 
him numb and dizzy but he needed it to live.  In March 1996, 
the veteran telephoned and stated that he did not feel like 
coming in for therapy as he had fears of going out of his 
house.  The assessment included that the veteran sounded 
depressed.  In October 1996, it was indicated that the 
veteran had not contacted the Center since May 1996.  He 
continued to use substances and was not committed to one on 
one therapy, group therapy, or inpatient treatment.

VA treatment records from April 1996 to July 1999 include 
that in April 1996, the veteran was seen for treatment for 
alcohol dependence.  It was indicated that the veteran's 
drinking/drug use had minimally impaired his occupational and 
social functioning.  The veteran did have the intellectual 
capacity and interpersonal skills necessary to participate in 
treatment.  He had a history of problems with anger 
management, PTSD symptoms, depressive symptoms, and anxiety 
symptoms.  The diagnoses included alcohol dependence, PTSD, 
history of major depression, and history of polysubstance 
abuse.  

In June 1996, it was noted that the veteran completed the 
PTSD program in late April.  He reported that he was doing 
poorly.  He felt the program regressed him back 15 years.  He 
felt like he did when he got back from Vietnam.  He reported 
increased isolation, avoidance, irritability, nightmares, and 
flashbacks.  His sleep and mood were decreased.  He was not 
homicidal or suicidal.  The assessment included PTSD chronic 
and severe.

In November 1997, the veteran was seen for follow up for PTSD 
and alcohol abuse.  The veteran noted some increased 
irritability since being off of a medication.  He noted 
continued nightmares.  There was no suicidal or homicidal 
ideation.  There were no psychotic symptoms, no 
hallucinations, and no delusions.  His mood was irritable.  
The impressions included PTSD, alcohol abuse but none in 
three weeks, and depressive disorder secondary to alcohol.  

In January 1998, the veteran reported problems coping with 
the holiday season due to PTSD but was currently doing okay.

In February 1998, the veteran was seen for routine follow up 
of PTSD and alcohol dependence.  He had been isolating 
himself recently for one week due to rainy weather yesterday 
and his next door neighbor dying in a motor vehicle accident.  
The veteran had infrequent vague suicidal ideation with no 
intent, no plan, and no desire to die.  The veteran was 
sleeping better with medication and his medication was 
helping his anxiety.  The assessments included PTSD at 
baseline with intermittent isolation; alcohol dependence; and 
history of major depressive disorder in partial remission.  

In February 1999, the veteran was seen for follow up of PTSD, 
alcohol dependence, and intermittent depression.  He stated 
that he had a rough couple of months and was worse since his 
son had moved out, and he had too much time on his hands.  He 
stated that he sold his guns because he was experiencing 
suicidal ideation and did not want to harm himself.  It was 
the author's opinion that the veteran was using alcohol to 
"self medicate" for PTSD symptoms, but that his alcohol was 
a problem that needed treatment.  The veteran continued to 
suffer from nightmares, flashbacks, and social isolation.  He 
would spend hours at a time in bed.  He had periods of 
suicidal preoccupation, but none currently.  On examination, 
the veteran was on time for the appointment, and was neatly 
groomed and pleasant.  His speech was within normal limits, 
his mood was dysphoric, his affect was constricted, and his 
thought process was logical and linear.  He had no psychotic 
symptoms and no suicidal or homicidal ideation currently.  
The impressions included PTSD, chronic and severe; alcohol 
dependence; and intermittent depression.  The GAF was 45-
50/65.

In March 1999, the veteran was seen for follow up regarding 
PTSD, alcohol dependence, and intermittent depression.  He 
was doing better with his medication and noted that the 
flashbacks were better controlled.  He reported that his 
sleep was erratic in that he slept a lot alternating with not 
sleeping well.  He noted that he was bored especially with 
his son being gone and he had no structure in his life.  He 
initially stated that he did not want to do anything but 
after discussion was willing to enroll in a program for 
structured activities.  On examination, the veteran was on 
time for the appointment, was neatly groomed and pleasant, 
and his speech was within normal limits.  His mood was 
dysphoric and his affect constricted but improved from the 
last appointment one month previously.  His thought process 
was logical and linear, there were no psychotic symptoms, and 
there was no suicidal or homicidal ideation currently.  The 
impression included chronic and severe PTSD, alcohol 
dependence, and intermittent depression.  The GAF was 55/65.

In May 1999, the veteran was seen for routine follow up for 
PTSD, alcohol dependence, and intermittent depression.  The 
veteran reported that he was unable to handle day to day 
living.  The impressions included chronic and severe PTSD, 
alcohol dependence, and intermittent depression.  The GAF was 
60/65.

In July 1999, the veteran was seen for routine follow up for 
PTSD, alcohol dependence, and intermittent depression.  He 
was doing okay with his medication, but found that he was 
having episodes of forgetfulness.  The medication was not 
fully effective for depression and anxiety.  He was having 
more panic attacks and suffered from agorophobia.  On 
examination, the veteran was on time for the appointment, was 
neatly groomed and pleasant, and his speech was within normal 
limits.  His mood was dysphoric and his affect constricted 
but improved from the last appointment one month previously.  
His thought process was logical and linear, there were no 
psychotic symptoms, and there was no suicidal or homicidal 
ideation currently.  The impression included chronic and 
severe PTSD, panic disorder, alcohol dependence, and 
intermittent depression somewhat improved.  The GAF was 
60/65.

On a VA examination in November 1999, the veteran reported 
that he had been unemployed since September 1979.  He 
reported an inability to maintain employment since service.  
He stated in a prior VA examination in May 1992 that he had 
never been fired from a job but would quit jobs because he 
could not stick to a schedule or routine demanded by most 
places of employment.  The veteran's chief complaints were 
that he did not sleep well, had nightmares, stayed irritable 
and isolated from others, had short-term memory problems, and 
did not trust people.  He reported feeling nervous 50 percent 
of the time or more when at home and about 90 percent of the 
time when in public.  He did not report any panic attacks or 
obsessional rituals.  He reported intrusive and distressing 
thoughts and recollections of his war experiences about five 
out of seven days a week.  Certain terrain, loud noises, and 
certain other sounds reminded him of his war experiences and 
would upset him.  He reported exaggerated startle responses 
to unexpected loud noises.  

He reported that he would stay depressed.  He reported crying 
spells, suicidal ideation, hopeless feelings, lack of energy, 
and limited interests.  He mainly liked to watch comic movies 
on television and to read.  He complained of initial and 
middle insomnia and reported sleeping only about five hours 
off and on while taking medication.  He had nightmares about 
19 days out of the month.  His appetite was adequate and his 
weight was stable.  He reported increased irritability and 
homicidal ideation.  He denied any violent behavior towards 
others for about the past two years.  Hallucinations and 
delusions were denied.  He reported flashback experiences 
periodically.  He was generally suspicious and distrustful of 
others, as well as being hypervigilant.  He indicated that he 
was not abusing alcohol or using illegal drugs at the present 
time.  He reported having a girlfriend and caretaker for 
about the past year and a half who would go to the market, 
clean, and cook for him.  He would see her a couple of times 
a week.  He also reported having acquaintances in the area 
with whom he would talk on the telephone, but his only 
contact with them was by telephone.  He would call them about 
half the time and they would call him the other half of the 
time.  He said he mainly saw only his girlfriend and was 
alone most of the time.  He was currently on medication and 
was not receiving any counseling.  

On examination, the veteran's dress, grooming, and hygiene 
were adequate.  He was alert and oriented.  His behavior was 
appropriate and cooperative.  He was talkative.  His mood was 
anxious and depressed.  He appeared to be tense and restless 
and showed memory difficulties.  His eye contact was fair.  
His speech was clear, relevant, and logical.  His affect was 
appropriate and normal in range.  Psychomotor activity was 
within normal limits.  No psychomotor abnormalities were 
noted.  His insight was fair.  His recent memory was 
moderately impaired.  His immediate and remote memories were 
intact.  Concentration was adequate.  Fund of general 
information, abstract thinking, and judgment were intact.  

It was indicated that the veteran had multiple psychiatric 
diagnoses and his PTSD alone, did not appear to render him 
totally unemployable.  There was no significant difference in 
evaluating the veteran's PTSD under DSM-IV or DSM-III-R.  As 
to a complaint of social isolation, the veteran had a 
girlfriend and was not totally isolated.  It was further 
noted that the veteran's anti-anxiety medication history did 
not appear to reflect a worsening of PTSD symptomatology.  
The diagnoses included PTSD, recurrent major depressive 
disorder, alcohol abuse, and personality disorder, not 
otherwise specified.  The GAF for PTSD only was 50. 

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The undersigned additionally notes that while there is an 
April 1990 Social Security Administration (SSA) decision 
granting disability benefits to the veteran for anxiety 
related disorder associated with severe PTSD, there would be 
no useful purpose in remanding to obtain the supporting 
medical records as it is the current status of the veteran's 
service connected PTSD that is at issue in the increased 
rating claim.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
As such, records from 1990 and prior to then would make no 
difference in ascertaining the current status of the 
veteran's service connected PTSD. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran is service connected for PTSD, with an evaluation 
of 50 percent assigned under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2000) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The record supports a rating of 70 percent under the old 
criteria for evaluating psychiatric disorders.  The evidence 
shows that the veteran demonstrates a severe level of PTSD 
equating to severe social and industrial impairment.  

The evidence shows that the veteran has nightmares, 
flashbacks, depression, occasional suicidal ideation, 
irritability, anger, hypervigilance, some recent memory 
impairment, and some social isolation, due, in part, to PTSD.  
Recently, he has had panic attacks.  On examination, the 
veteran is alert and oriented, well groomed, and cooperative; 
remote memory is intact and concentration is adequate; the 
fund of general information, abstract thinking, and judgment 
are intact; his speech is within normal limits; and there are 
no psychotic symptoms, and no hallucinations or delusions.  
The veteran's GAF has ranged from 45 to 60.

The criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, and are the same 
in the DSM III R (1987) and DSM IV (1994).  A score between 
51 and 60 contemplates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score between 41 and 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Taken as a whole, this evidence demonstrates that the veteran 
would have difficulty working.  As to social impairment, 
under the old regulations, social impairment was important 
only insofar as it impacted on industrial impairment.  Even 
though the veteran contends that he is unable to work due to 
his PTSD, on the VA examination in November 1999, the 
examiner indicated that the veteran had multiple psychiatric 
diagnoses and his PTSD alone, did not appear to render him 
totally unemployable.  Moreover, while the veteran was noted 
to be permanently disabled following hospitalization in April 
1996, the examiner did not specify the cause of the total 
disablement.  In this regard, the veteran has a number of 
physical disabilities which were noted during this period of 
hospitalization.  Thus, severe industrial impairment but no 
greater has been demonstrated and inability to obtain or 
retain employment is not shown.  

Consideration has also been given to whether the veteran is 
entitled to a rating in excess of 70 percent under the 
revised regulations.  As noted above, the evidence does not 
show that he is unemployable.  Additionally, the medical 
evidence shows that the veteran does not have delusions or 
hallucinations; he is oriented to person, place, and time.  
Some suicidal and homicidal ideation has been noted but no 
with no intent or plan.  On the November 1999 VA examination, 
the veteran's insight was fair, recent memory was moderately 
impaired, and immediate and remote memories were intact.
 
In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 70 percent, but no higher, under the 
old criteria for rating psychiatric disorders is warranted; 
and the veteran does not meet the requirements for a rating 
in excess of 70 percent under the revised regulations.


ORDER

Entitlement to a 70 percent rating for the veteran's service 
connected PTSD is granted under the old regulations, subject 
to the law and regulations pertaining to the payment of 
monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

